                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                           DEL RIO DIVISION

United States of America,                  §
                                           §
                    Plaintiff,             §
                                           §
vs.                                        §      Cause No. DR-21-M-386-(1)-CW
                                           §
Maria Elena Casanova,                      §
                                           §
                    Defendant.             §


                 ORDER OF DETENTION PENDING TRIAL

      In accordance with the Bail Reform Act of 1984, 18 U.S.C. 3142 (f), a

detention hearing was held in conjunction with a preliminary examination on March

11, 2021. The Court concludes that there is probable cause to believe Defendant

committed the crime of which she is accused. The following facts require the

detention of Defendant pending trial in this case.

                                        I.
                                  Finding of Fact

      Credible information in the form of testimony from Task Force Officer Sasana

White of the Drug Enforcement Administration establishes probable cause to believe

that Defendant committed the offense alleged in the criminal complaint, i.e., a

violation of 21 U.S.C. §§ 952, 846, & 841, for which a sentence of more than ten

years of incarceration is prescribed. This is therefore a case wherein it is presumed

that there is no condition or combination of conditions of release that will reasonably

assure the Defendant’s appearance in court as required or ensure the safety of the

community.
      TFO White testified that Defendant was arrested on March 5, 2021, at the Del

Rio Port of Entry as she attempted to smuggle into the United States one gram of LSD

and a quantity of THC. The narcotics were recovered from her clothing. Defendant

admitted that she knew she was carrying contraband.

      Del Rio is in the Western District of Texas.

      TFO White made an in-court identification of Defendant.

      LSD and THC are both Schedule I controlled substances.

                                      II.
                                  DETENTION

     The Government met its burden of persuasion through the testimony of TFO

White.   Defendant did not sufficiently rebut either of the aforementioned

presumptions. The Court must therefore conclude that there is no condition or

combination of conditions of release that will reasonably ensure the safety of the

community or assure Defendant’s return to court as required.

      Accordingly, the Court hereby ORDERS that Defendant be DETAINED

without bond pending disposition of this cause

                                      III.
                         Direction Regarding Detention

      Defendant is committed to the custody of the Attorney General or his

designated representative for confinement in a corrections facility separate, to the

extent practical, from persons awaiting or serving sentences or being held in custody

pending appeal. Defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of any Court of the United States or on
request of an attorney for the Government, the person in charge of the corrections

facility shall deliver the Defendant to the United States Marshal for the purpose of an

appearance in connection with a court proceeding.

      SIGNED and ENTERED on March 11, 2021.




                                      ___________________________________
                                      COLLIS WHITE
                                      UNITED STATES MAGISTRATE JUDGE
